Citation Nr: 1214599	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a right shoulder disability.  

2.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine with radiculopathy.  


REPRESENTATION

Veteran represented by:  Barbara L. Kuhl, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 11, 1957, to November 21, 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The reopened claim of service connection for a right shoulder disability and the claim of an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine with radiculopathy are REMANDED to the RO.  


FINDING OF FACT

In a decision in August 1964, the Board denied the claim of service connection for a right shoulder disability; the additional evidence presented since the Board decision in August 1964 is not cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim of service connection. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011). 







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application to reopen the claim of service connection for a right shoulder disability is favorable to the Veteran, no further action is required to comply with the VCAA. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in August 1964, the Board denied service connection for a right shoulder disability on the basis that the right shoulder condition treated in service was acute and that there was no shoulder disability reported on the examination for separation from service.  

The Board decision in August 1964 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.156. 

The evidence of record at the time of the Board decision in August 1964 consisted of service records and testimony of the Veteran.  The service records show that the Veteran served on active duty from September 11, 1957, to November 21, 1957.  On the entrance physical examination in September 1957, the upper extremities were clinically evaluated as normal.  On November 1, 1957, it was noted that while playing baseball, another player fell on the Veteran's right shoulder, which caused immediate pain.  The pain appeared to be over the acromion, and X-rays showed no separation.  There was full range of motion with marked grimacing and wincing without spasm.  On a separation physical examination on November 10, 1957, the Veteran's upper extremities were evaluated as normal.  


After service at a hearing in June 1964, the Veteran testified that he injured his right shoulder during a softball game when he had stepped in a hole, and that he had not had any treatment for his shoulder since discharge from service although his shoulder bothered him when it was about to rain.  

Current Claim to Reopen

As the Board decision in August 1964 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

As the Veteran's application to reopen the claim was received in November 2007, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 




Analysis

The additional evidence added to the file since the August 1964 Board decision includes testimony of the Veteran.  In January 2010, the Veteran testified that he has occasional pain in his right shoulder.  In October 2011, the Veteran testified that his right shoulder has bothered him intermittently since service.  He stated that he received treatment for the right shoulder from Dr. B about seven years previously, at which time X-rays of the right shoulder were taken.  

The Veteran's testimony about ongoing right shoulder problems since service and of treatment by a doctor is new and material because it relates to an unestablished fact necessary to substantiate that a right shoulder condition, namely, evidence of a current disability that may be related to injury in service, the absence of which was the basis for the previous denial of the claim.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As the evidence is new and material, the claim of service connection for a right shoulder disability is reopened.  


ORDER

As new and material evidence has been presented, the claim of service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.







REMAND

Prior to considering the claim of service connection for a right shoulder disability on the merits, under the duty to assist additional evidentiary development is needed, including a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In September 2011, the Veteran's attorney referred to VA records not in the file. 

In October 2011, the Veteran testified that X-rays were taken of his right shoulder by Dr. B., but the current records of Dr. B. do not pertain to the right shoulder.  

In a rating decision in October 2010, the RO granted service connection for degenerative arthritis of the lumbar spine with radiculopathy and assigned a 10 percent rating.  In December 2010, the Veteran's attorney filed a notice of disagreement to the 10 percent rating.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Clarksburg VA Medical Center since October 2010.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf medical records, including any X-ray report, pertaining to the right shoulder from J.A.B., DO.  







3.  After the foregoing is completed, afford the Veteran a VA orthopedic examination to determine:

a).  Whether the Veteran has a current right shoulder disability, and, if so, 

b).  Whether it was at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right shoulder disability is related to an injury in November 1957, when sliding in a baseball game, another player fell on the Veteran's right shoulder, which caused pain over the acromion, but there was full range of motion and X-rays showed no separation.  On examination prior to separation from service, the upper extremities were evaluated as normal. 

In formulating an opinion, the VA examiner is asked to consider that after service:

The Veteran has indicated that although he did not seek treatment for a right shoulder disability after service for many years, his right shoulder has bothered him "probably 20 percent off and on" since service.  








If after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are other potential causes and, if so, please identify the other potential causes, and the events in service are not more likely than any other to cause the Veteran's current right shoulder disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.
The Veteran's file must be made available to the VA examiner for review.  

4.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

5.  Furnish the Veteran and his attorney a statement of the case on the claim of an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine with radiculopathy.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


